Citation Nr: 0610393	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-36 746	)	DATE    
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision.


FINDING OF FACT

Chronic low back disability was not present in service; was 
not objectively manifested for several years after service; 
and is not otherwise shown to be related to service.


CONCLUSION OF LAW

Chronic low back disability was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service, or for aggravation of a 
preexisting injury suffered or disease contracted in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or 


aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the positive evidence in favor of the claim is in 
relative balance with the weight of the negative evidence 
against the claim. The appellant prevails in either of those 
two events. However, if the weight of the evidence is against 
the appellant's claim, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran has a current back disability.  He was diagnosed 
as having right-sided discogenic disease, L4-L5, following a 
September 1997 VA examination.  However, he does not meet 
either of the other two elements for service connection:  
evidence of an in-service injury that has been related to 
this current disability.

At his September 1997 VA examination, the veteran reported 
that he had had long-standing pain over his thoracolumbar 
area of the spine.  He reported that he injured this area of 
the back around 1955 while building a concrete block fence at 
his home (presumably while he was still on active duty).  He 
said that he did not seek medical treatment at the time for 
pain, but he eventually began taking self-prescribed 
medication, as well as other unremembered medication 
prescribed by different physicians with only mild 
improvement.

Unfortunately, most of the veteran's service medical records 
are missing, and in fact the RO made a formal finding in 
March 2003 that the veteran's complete military records were 
unavailable.  However, the report of the veteran's August 
1955 separation examination is in the claims file and 
reflects a normal spine.  Although the RO advised the veteran 
in a March 2003 letter that he could submit alternative 
evidence such as statements from persons with whom he served 
(including their observation of how and when his disability 
occurred), letters written or photographs 


taken during service, and pharmacy prescription records, he 
has submitted no such evidence.  There has also been no 
contemporaneous evidence submitted indicating that the 
veteran had low back disability until many years after his 
discharge in 1955.

The Board has considered the veteran's statements submitted 
in support of his argument that his current back disability 
is related to active service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
service or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to notify and assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159; See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).    In letters sent in December 2001 and 
March 2003, VA informed the veteran of all four elements 
required by Quartuccio.  VA satisfied its notice requirements 
by March 2003 and initially adjudicated the claim for service 
connection by its April 2003 rating decision.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and separation examination 
report but was unable to obtain any other service medical 
records.  In March 2003, the RO issued a Formal Finding on 
the unavailability of the service 


medical records, indicating that they had been requested 
(unsuccessfully) between December 2001 and August 2002.  The 
veteran was notified that VA was having difficulty obtaining 
his service records in letters dated June 2002 and March 
2003.  Request was made for the veteran to complete an NA 
Form 13075 in order to facilitate a search for these records, 
to which he complied; however, the records remained 
unavailable.  In a case where service medical records are 
unavailable, the Board has a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's service 
medical records are unavailable, this appeal was decided on 
the evidence of record and, as detailed above, the benefit-
of-the-doubt rule does not apply here.  Furthermore, the 
veteran has indicated that he did not receive any specific 
treatment for the back during service; thus, it would not 
appear that even if the records were present, they would have 
had any material influence on the outcome of the veteran's 
claim. 

Furthermore, VA is not required to obtain an additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to show not only current disability, but 
also a causal connection between that disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  In the 
absence of any persuasive evidence of back injury in service, 
any current medical opinion would be based on speculation, 
rather than fact.  Here, the objective medical evidence 
simply does not show a causal connection between the 
veteran's current low back disability and his period of 
military service.

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown 6 Vet. App. 426, 430 (1994).  
Therefore, he is not prejudiced by the Board's adjudication 
of his claim.  




ORDER

Service connection for a low back disability is denied.


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


